                                             Case 3:18-cv-01245-SI Document 74 Filed 12/07/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         VINCENT KEITH BELL,
                                   4                                                  Case No. 18-cv-01245-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                   AMENDED PRETRIAL
                                   6                                                  SCHEDULING AND
                                         WILLIAMS, et al.,                            PREPARATION ORDER (CIVIL)
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   ADR DEADLINE: Further Settlement Conference with Judge Illman during: May 2021.

                                  12   FURTHER CASE MANAGEMENT: June 4, 2021 at 3:00 PM.
Northern District of California
 United States District Court




                                       Counsel must file a joint case management statement by: May 28, 2021.
                                  13
                                       DEADLINE FOR AMENDMENT OF THE PLEADINGS: March 5, 2021.
                                  14

                                  15   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  16   NON-EXPERT DISCOVERY CUTOFF is: May 7, 2021.

                                  17   DESIGNATION OF EXPERTS: June 4, 2021; REBUTTAL: June 18, 2021;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  18
                                  19   EXPERT DISCOVERY CUTOFF is: August 27, 2021.

                                  20   DISPOSITIVE MOTIONS SHALL be filed by; September 3, 2021;
                                            Opp. Due: September 17, 2021; Reply Due: September 24, 2021;
                                  21        and set for hearing no later than October 8, 2021 at 10:00 AM.
                                  22
                                       PRETRIAL CONFERENCE DATE: February 2, 2022 at 3:30 PM.
                                  23
                                       JURY TRIAL DATE: February 15, 2022 at 8:30 AM.
                                  24        Courtroom 1, 17th floor.
                                  25   TRIAL LENGTH is estimated to be 3-5 days.
                                  26
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  27

                                  28
                                                 Case 3:18-cv-01245-SI Document 74 Filed 12/07/20 Page 2 of 2




                                   1   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   2   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   3   action.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: December 7, 2020

                                   7                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9
                                       **Amended dates are in bold.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
